Exhibit 10.1






PEBBLEBROOK HOTEL TRUST


AMENDMENT NO. 2 TO THE
PEBBLEBROOK HOTEL TRUST 2009 EQUITY INCENTIVE PLAN,
AS AMENDED AND RESTATED EFFECTIVE JULY 10, 2012


This Amendment No. 2 to the Pebblebrook Hotel Trust 2009 Equity Incentive Plan,
as amended and restated effective July 10, 2012, as amended (the “Plan”), is
adopted by the Board of Trustees of Pebblebrook Hotel Trust (the “Company”) on
February 15, 2017. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such terms in the Plan.
The Plan is hereby amended as follows:
1. The second sentence of Section 4.04 of the Plan, entitled “Reallocation of
Shares,” is hereby modified as follows:
“Any Common Shares tendered or withheld to satisfy the grant or exercise price
or tax withholding obligations pursuant to any award shall increase the number
of Common Shares available for future grants or awards; provided that any Common
Shares tendered or withheld to satisfy a tax withholding obligation at a rate
above the minimum statutory federal, state, district and city tax rates shall
not increase the number of Common Shares available for future grants or awards.”
2. Section 14.04 of the Plan, entitled “Withholding Taxes,” is hereby modified
as follows:
“Each Participant shall be responsible for satisfying any income and employment
tax withholding obligations attributable to participation in the Plan. Unless
otherwise provided by the Agreement, any such tax withholding tax obligations
may be satisfied in cash (including from any cash payable in settlement of an
award of Performance Units, SARs, Incentive Awards or Other Equity-Based Award)
or a cash equivalent acceptable to the Committee. Any minimum sStatutory
federal, state, district orand city tax withholding tax obligations also may be
satisfied (a) by surrendering to the Company Common Shares previously acquired
by the Participant; (b) by authorizing the Company to withhold or reduce the
number of Common Shares otherwise issuable to the Participant upon the exercise
of an Option or SAR, the settlement of a Performance Unit award, Incentive Award
or an Other Equity-Based Award (if applicable) or the grant or vesting of a
Share Award; or (c) by any other method as may be approved by the Committee;
provided that the amount withheld shall not exceed the lesser of (i) the amount
calculated based on the maximum statutory tax rates then in effect and (ii) the
amount above which would require classifying and accounting for the award as a
liability under Financial Accounting Standards Board Accounting Standards
Classification Topic 718 or any successor accounting standard applicable to the
Company.”





